FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 13, 2022

                                      No. 04-21-00345-CR

                         EX PARTE Vanessa Marie VILLANUEVA,

                   From the 216th Judicial District Court, Kerr County, Texas
                                   Trial Court No. A1523-1
                       Honorable Albert D. Pattillo, III, Judge Presiding


                                         ORDER
        On September 28, 2022, we issued an opinion and judgment in this appeal. As a result,
any motion for rehearing was due by today, October 13, 2022. On October 11, 2022, appellant
filed a motion for extension of time to file a motion for rehearing. After consideration, we grant
the motion in part. Appellant’s motion for rehearing is due by November 14, 2022.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of October, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court